Citation Nr: 0213658	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
left cornea laceration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  

This case arises out of a September 2000 rating action 
entered by the Department of Veterans Affairs (VA) regional 
office (RO) in New Orleans, Louisiana.  It was perfected for 
appeal in December 2000, and in due course was forwarded to 
the Board of Veterans' Appeals (Board) in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's visual acuity in his non-service connected 
right eye is normal for VA purposes.  

3.  The veteran's corrected visual acuity in his left eye is 
no worse than 20/40.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left eye 
cornea laceration have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.75 Diagnostic 
Codes 6099-6079 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the September 2000 rating decision, the 
October 2000 statement of the case, and the January 2002 
supplemental statement of the case.  The January 2002 
supplemental statement of the case specifically addressed the 
contents of the VCAA in the context of the veteran's claim, 
and the veteran has been told of the criteria that must be 
met to establish a compensable evaluation for his eye 
disorder.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  As stated above, in the January 2002 
supplemental statement of the case, the RO set out the 
provisions of the VCAA, including what records VA would 
obtain. 

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim.  There appears to be 
no other development left to accomplish, and under the 
foregoing circumstances, the Board considers the requirements 
of the VCAA to have been met.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's eye disability has been evaluated under the 
provisions of 38 C.F.R. Part IV, § 4.75 Diagnostic Codes 
6099-6079 for impairment of central visual acuity.  When 
considering this criteria it must be born in mind that where, 
as here, the veteran is service connected for only one eye 
disability, the other non-service connected eye is considered 
normal unless the veteran is blind in that non-service 
connected eye.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  The 
veteran is not blind in his non-service connected right eye.  
(Corrected visual acuity in that eye was shown to be 20/20 
when examined in January 2001.)  Accordingly, the non-service 
connected eye is considered normal for purposes of evaluating 
impairment of the service connected eye.  

Applicable criteria provide that where vision in one eye is 
20/40, and it is 20/40 in the other eye, a non-compensable 
disability evaluation is assigned.  With vision in one eye of 
20/50, and in the other eye of 20/40, a 10 percent evaluation 
is assigned.  38 C.F.R. Diagnostic Code 6099-6079.  

A review of the record in this case reflects that the veteran 
was originally service connected for his left eye corneal 
laceration in a July 1975 rating action.  This was based on a 
review of the veteran's service medical records and a report 
of examination conducted for VA purposes in May 1975.  The 
service records documented that the veteran sustained a 
corneal laceration of his left eye in November 1966, and 
while it appears he subsequently required corrective lenses, 
his corrected visual acuity in that eye was 20/20 when 
examined in connection with his discharge from service.  
Similarly, the 1975 VA examination report showed the veteran 
had corrected visual acuity of 20/20 in each eye.  In view of 
this, the veteran was assigned a non-compensable evaluation 
for his left eye disability.  

The veteran's non-compensable evaluation for his left eye 
disability has remained in place since service connection was 
first established.  Indeed, the record shows that on three 
separate occasions, the veteran appealed decisions by the RO 
which confirmed this non-compensable rating, and in each 
instance, it was determined by the Board that a compensable 
evaluation was not warranted.  The essential basis for each 
of the Board's decisions (dated in 1979, 1983, and 1991) was 
that the veteran's corrected visual acuity was 20/40 or 
better in each eye.  The last decision by the Board was 
appealed to the Court of Veterans Appeals, (now the Court of 
Appeals for Veterans Claims), which likewise affirmed the 
Board's decision in a January 1993 memorandum decision.  

The claim out of which the veteran's current appeal arose was 
submitted to the RO in June 2000.  In connection with this 
claim, VA eye examination reports dated in August 2000, and 
January and June 2001 were obtained.  In addition, the 
veteran submitted a December 2000 statement from a private 
physician.  In each VA record addressing the question, it was 
noted that the veteran's corrected right eye visual acuity 
was 20/20, and 20/30 in the left eye.  The private physician 
considered the veteran's corrected left eye visual acuity to 
be 20/40, and 20/20 in the right eye.  

Since the evidence demonstrates the veteran's left eye 
corrected visual acuity to be no worse than 20/40, and with 
normal vision in the veteran's non-service connected right 
eye, the criteria to establish a compensable evaluation for 
the veteran's left eye disability are not met.  Accordingly, 
the veteran's appeal must be denied.  

In reaching this conclusion, the Board notes that certain 
records obtained in connection with this appeal raised a 
question as to whether a contraction of the visual field in 
the veteran's left eye should be considered in evaluating his 
left eye disability.  A January 2001 letter from a VA 
physician includes contradictory remarks on that issue.  In a 
June 2001 supplemental report from this physician, however, 
he explicitly stated that the veteran's "visual field 
abnormalities are un-related to the left eye injury . . . "  
In view of this clarification, the Board considers it 
inappropriate to evaluate the contraction of left eye visual 
field as an element of the veteran's service connected 
disability.  

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's service connected eye 
disability resulted in frequent periods of hospitalization, 
or that it has caused marked interference with employment.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.


ORDER

Entitlement to an increased (compensable) evaluation for a 
left cornea laceration is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

